Title: Fernagus De Gelone to Thomas Jefferson, 11 April 1820
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


					
						Venerated Sir:
						
							New York
							April 11. 1820
						
					
					I have received the money which settles all accounts. I am happy to have this new opportunity of testifying to you my most profound respect. I hope that, even excepting the reason of trade, You will do me the honour of informing me of the State of your health. Business and difficulties only prevented me from Satisfying my wishes of being able to take the liberty to present myself to you.
					Wishing to you a long and happy life, I remain for ever
					
						Sir Your most obedient humble Servant
						
							fernagus De Gelone
						
					
				